Exhibit 10.13
Dole Food Company, Inc. Non-
Employee Directors Deferred
Cash Compensation Plan
Amended and Restated Effective
February 24, 2011

 



--------------------------------------------------------------------------------



 



Contents

         
Article 1. Introduction
    1  
1.1 Title and Purpose
    1  
1.2 Restatement and Applicability of the Plan
    1  
1.3 Status of the Plan
    1  
 
       
Article 2. Definitions
    3  
2.1 Account
    3  
2.2 Award Date
    3  
2.3 Beneficiary
    3  
2.4 Board of Directors
    3  
2.5 Change of Control for Grandfathered Amounts
    3  
2.6 Code
    5  
2.7 Committee
    5  
2.8 Company or Corporation
    5  
2.9 Compensation
    5  
2.10 Controlled Group
    5  
2.11 Daily Interest Rate
    5  
2.12 Eligible Director
    5  
2.13 Exchange Act
    5  
2.14 Grandfathered Amount
    5  
2.15 Initial Public Offering
    6  
2.16 Interest Rate
    6  
2.17 Meeting and Other Fees
    6  
2.18 Nongrandfathered Amount
    6  
2.19 Participant
    6  
2.20 Plan
    6  
2.21 Retainer
    6  
2.22 Rollover Account
    6  
2.23 Separation from Service
    6  
2.24 Year
    7  
 
       
Article 3. Participation
    8  
 
       
Article 4. Deferral Elections
    9  
4.1 Elections
    9  
 
       
Article 5. Deferral Accounts
    11  
5.1 Account
    11  
5.2 Immediate Vesting
    12  
5.3 Distribution of Benefits for Grandfathered Amounts
    12  

1



--------------------------------------------------------------------------------



 



         
5.4 Distribution of Benefits for Nongrandfathered Amounts
    13  
5.5 Company’s Right to Withhold
    15  
 
       
Article 6. Administration
    16  
6.1 The Administrator
    16  
6.2 Committee Action
    16  
6.3 Rights and Duties
    16  
6.4 Indemnity and Liability
    17  
 
       
Article 7. Plan Changes and Termination
    18  
7.1 Amendments
    18  
7.2 Term
    18  
 
       
Article 8. Miscellaneous
    19  
8.1 Limitation on Participants’ Rights
    19  
8.2 Beneficiaries
    19  
8.3 Benefits Not Assignable; Obligations Binding Upon Successors
    19  
8.4 Governing Law; Severability
    19  
8.5 Compliance with laws
    19  
8.6 Plan Construction
    19  
8.7 Headings Not Part of Plan
    20  
8.8 Relationship to the 1993 Deferred Compensation Plan
    20  
8.9 Limited Exception to Irrevocability of Payout Elections for Grandfathered
Amounts
    20  
8.10 Permissible Delays or Accelerations
    20  

i



--------------------------------------------------------------------------------



 



Article 1. Introduction
1.1 Title and Purpose
This Plan shall be known as Dole Food Company, Inc. Non-Employee Directors
Deferred Cash Compensation Plan. The purpose of this Plan is to attract,
motivate and retain experienced and knowledgeable non-employee directors of the
Company by permitting them to defer cash compensation. Capitalized terms with
special meanings are defined in Article 2.
1.2 Restatement and Applicability of the Plan
Effective as of January 1, 2009, the Company hereby amends and restates the Plan
as reflected in this document. In all cases, a Participant’s Grandfathered
Amount shall be payable only under the terms of the Plan in effect on October 3,
2004. Unless otherwise explicitly provided in this Plan restatement, the Plan
provisions, operation and administration in effect prior to this restatement
shall continue to govern the terms and conditions of the Plan prior to
January 1, 2009.
Effective as of February 24, 2011, the Company hereby amends and restates the
2009 Restatement to permit the termination and liquidation of Plan benefits in a
manner consistent with Section 409A.Notwithstanding any provision to the
contrary and to assure that there is no material modification of the Plan as in
effect on October 3, 2004, nothing contained in this restatement shall be
interpreted as materially modifying, within the meaning of Treasury Regulation
section 1.409A-6(a)(4), the prior restatement of the Plan with respect to
Grandfathered Amounts.
1.3 Status of the Plan

(a)   Compliance with Code Section 409A. The Plan is intended to comply with
Code section 409A and the final Treasury Regulations issued thereunder with
respect to Nongrandfathered Amounts. For the period beginning on January 1,
2005, and ending on December 31, 2008, the Plan was operated in good-faith
compliance with Code section 409A, the final and temporary Treasury Regulations
issued thereunder, Notice 2005-1 and other applicable guidance.   (b)  
Nonqualified Plan. The Plan is not qualified within the meaning of Code section
401(a). The Plan is intended to provide an unfunded and unsecured promise to pay
money in the future and thus not to involve, pursuant to Treasury Regulations
section 1.83-3(e), the transfer of “property” for purposes of Code section 83.
Likewise, allocations and accruals under this Plan are not intended to confer an
economic benefit upon the Participant nor is the right to the receipt of future
benefits under the Plan intended to result in any Participant or Beneficiary
being in constructive receipt of any amount so as to result in any benefit due
under the Plan being includable in the gross income of any Participant or
Beneficiary in advance of the date on which payment of any benefit due under the
Plan is actually made.   (c)   No Guarantees of Intended Tax Treatment. The Plan
shall be administered and interpreted so as to satisfy the requirements for the
intended tax treatment under the Code described in this Section 1.3. However,
the treatment of benefits earned under and benefits received from this Plan, for
purposes of the Code and other applicable tax laws (such as state income and
employment tax laws), shall be determined under the Code and other applicable
tax laws and no guarantee or

1



--------------------------------------------------------------------------------



 



    commitment is made to any Participant or Beneficiary with respect to the
treatment of accruals under or benefits payable from the Plan for purposes of
the Code and other applicable tax laws.

2



--------------------------------------------------------------------------------



 



Article 2. Definitions
Whenever the following terms are used in this Plan they have the meaning
specified below, unless the context clearly indicates the contrary:
2.1 Account
“Account” means a notional Account, maintained for recordkeeping purposes only,
that reflects the amount credited to a Participant under the terms of the Plan.
Unless the context otherwise requires, the term “Account” also includes the
Participant’s Rollover Account (if applicable).
2.2 Award Date
“Award Date” means the following:

(a)   Meeting and Other Fees. The Award Date for Meeting and Other Fees is the
date of the meeting or other event for which the Compensation is payable; and  
(b)   Retainer. The Award Date for the Retainer is the last day of the
applicable quarter. However, if the Participant terminates service as a member
of the Board of Directors prior to the end of the quarter, the Award Date shall
be the date of the Participant’s termination of service as a member of the Board
of Directors.

2.3 Beneficiary
“Beneficiary” has the meaning set forth in Section 8.2(b).
2.4 Board of Directors
“Board of Directors” means the Board of Directors of the Company.
2.5 Change of Control for Grandfathered Amounts
A “Change of Control” is deemed to occur, for purposes of the Grandfathered
Amounts, if and as of the first day that any one or more of the following
conditions are satisfied, whether accomplished directly or indirectly, or in one
or a series of related transactions:

(a)   Any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation representing 20 percent or more of the combined
voting power of the Corporation’s then outstanding securities, other than

  (1)   David H. Murdock, a California resident (who is, at the time of this
restatement, the Chief Executive Officer of the Company and Chairman of the
Board of Directors), or     (2)   Following the death of David H. Murdock, the
trustee or trustees of a trust created by David H. Murdock.

(b)   Individuals who, as of March 23, 2001, constitute the Board of Directors
of the Corporation (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors of the Corporation; provided,
however, that any individual who becomes a director after March 23, 2001, and
whose election, or nomination for election, by the Corporation’s shareholders
was approved by a vote of at least two-thirds of the directors then comprising
the Incumbent Board, shall be considered as though such individual were a member
of the Incumbent Board, unless the individual’s initial assumption of office
occurs as a result of

3



--------------------------------------------------------------------------------



 



    either an actual or threatened election contest or other actual or
threatened tender offer, solicitation of proxies or consents by or on behalf of
a Person other than the Board of Directors of the Corporation.

(c)   A reorganization, merger, consolidation, recapitalization, tender offer,
exchange offer or other extraordinary transaction involving Dole (a “Fundamental
Transaction”) becomes effective or is consummated, unless

  (1)   More than 50 percent of the outstanding voting securities of the
surviving or resulting entity (including, without limitation, an entity
(“parent”) which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) (“Resulting Entity”) are, or are to be, Beneficially Owned,
directly or indirectly, by all or substantially all of the Persons who were the
Beneficial Owners of the outstanding voting securities of the Corporation
immediately before the Fundamental Transaction (excluding, for such purposes,
any Person who is or, within two years prior to the consummation date of such
Fundamental Transaction, was, an Affiliate or Associate (other than an Affiliate
of Dole Food Company, Inc. immediately prior to such consummation date) (as each
of Affiliate and Associate are defined in Rule 12b-2 promulgated under the
Exchange Act) of a party to the Fundamental Transaction) in sbstantially the
same proportions as their Beneficial Ownership, immediately before the
Fundamental Transaction, of the outstanding voting securities of the
Corporation; and     (2)   More than half of the members of the board of
directors or similar body of the Resulting Entity (or its parent) were members
of the Incumbent Board at the time of the execution of the initial agreement
providing for the Fundamental Transaction.

(d)   A sale, transfer or any other disposition (including, without limitation,
by way of spin-off, distribution, complete liquidation or dissolution) of all or
substantially all of the Corporation’s business and/or assets (an “Asset Sale”)
is consummated, unless, immediately following such consummation, all of the
requirements of Section 2.5 (c) (1) —(2), are satisfied, both with respect to
the Corporation and with respect to the entity to which such business and/or
assets have been sold, transferred or otherwise disposed of or its parent (a
“Transferee Entity”).   (e)   The consummation of any other significant
corporate transaction determined by the Board of Directors or the Corporate
Compensation and Benefits Committee of the Board of Directors to be a Change in
Control.   (f)   For purposes of Section 2.5 (c) (1) and (d), the consummation
or effectiveness of a Fundamental Transaction or an Asset Sale shall not
constitute a Change in Control if more than 50 percent of the outstanding voting
securities of the Resulting Entity or the Transferee Entity, as appropriate,
are, or are to be, Beneficially Owned by David H. Murdock.   (g)   For the
avoidance of doubt, the consummation of the Initial Public Offering shall not be
considered a Change of Control or Fundamental Transaction for any purpose under
this Plan. If, in the Initial Public Offering, any Person (other than David H.
Murdock) becomes the Beneficial Owner, directly or indirectly, of securities of
the Corporation representing 20% or more of the combined voting power of the
Corporation’s then outstanding securities, no Change of Control shall be deemed
to have then occurred, and no Change of Control shall be deemed to occur
thereafter solely as a result of such Person’s Beneficial Ownership of the
Corporation’s securities unless and until (if ever) such Person becomes the
Beneficial

4



--------------------------------------------------------------------------------



 



    Owner, directly or indirectly, of securities of the Corporation representing
at least 1% more of the combined voting power of the Corporation’s then
outstanding securities than the percentage of the Corporation’s outstanding
securities Beneficially Owned by such Person upon the consummation of the
Initial Public Offering.

2.6 Code
“Code” means the Internal Revenue Code of 1986, as amended, or any other
provision of law of similar purpose as may at any time be substituted therefore.
2.7 Committee
“Committee” means the Board of Directors or a Committee of the Board of
Directors acting in accordance with Article 6.
2.8 Company or Corporation
“Company” or “Corporation” means Dole Food Company, Inc., a Delaware
Corporation, and its successors and assigns.
2.9 Compensation
“Compensation” means the Retainer and Meeting and Other Fees earned by a
Participant while he or she is an Eligible Director. Compensation paid after a
Participant has a Separation from Service is not eligible for deferral under
this Plan.
2.10 Controlled Group Member
“Controlled Group Member” means any of the following:

(a)   The Company:   (b)   Any corporation that, together with the Company, is
part of a controlled group of corporations with the meaning of Code
Section 414(b); and   (c)   Any trade or business that, together with the
Company, is under common control, within the meaning of Code Section
414(c).

2.11 Daily Interest Rate
“Daily Interest Rate” means the Interest Rate divided by 365. Although a daily
interest is used for calculations under the Plan, interest is compounded
quarterly, not daily.
2.12 Eligible Director
“Eligible Director” means an active member of the Board of Directors who is both
(a) not an officer or employee of the Company, and (b) compensated in the
capacity of a director. An Eligible Director shall cease to qualify as an
Eligible Director on the date that he or she becomes an officer or employee of
the Company even if he or she continues to render service as a member of the
Board of Directors.
2.13 Exchange Act
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
2.14 Grandfathered Amount
“Grandfathered Amount” means the balance in a Participant’s Account that relates
to deferrals of

5



--------------------------------------------------------------------------------



 



Compensation with Award Dates prior to January 1, 2005, plus all interest
credits attributable to such amounts.
2.15 Initial Public Offering
Means the transactions leading up to, and including, the initial sale by the
Underwriters of the shares of the Corporation’s common stock pursuant to the
Corporation’s Registration Statement on Form S-1 filed with the Securities and
Exchange Commission on August 14, 2009, as amended (the “Form S-1”). For
purposes of this definition, the term “Underwriters” shall have the meaning
ascribed thereto in that certain Underwriting Agreement attached as Exhibit 1.1
to the Form S-1, as amended.
2.16 Interest Rate
“Interest Rate” means the annual interest rate declared by the Corporate
Compensation and Benefits Committee of the Board of Directors on or before
December 31 of the Year, to be applied in the following Year. The Interest Rate
is compounded quarterly.
2.17 Meeting and Other Fees
“Meeting and Other Fees” means all meeting fees (including committee meeting
fees) and other fees (except for the Retainer) that are payable by the Company
to an Eligible Director for services as a director of the Company.
2.18 Nongrandfathered Amount
“Nongrandfathered Amount” means the balance in a Participant’s Account that
relates to deferrals of Compensation paid for services performed on or after
January 1, 2005, plus all interest credits attributable to such amounts.
2.19 Participant
“Participant” means any person who has an Account balance under this Plan.
2.20 Plan
“Plan” means the Dole Food Company, Inc. Non-Employee Directors Deferred Cash
Compensation Plan, as amended.
2.21 Retainer
“Retainer” means the annual retainer payable by the Company to an Eligible
Director.
2.22 Rollover Account
“Rollover Account” means the bookkeeping account maintained by the Company on
behalf of a Participant with respect to his or her prior account balance under
the Company’s 1993 Board of Directors Deferred Compensation Plan that has been
transferred to this Plan pursuant to Section 8.8.
2.23 Separation from Service
A “Separation from Service” has occurred on the earliest date after an Eligible
Director ceases to be a member of the Company’s Board of Directors and is not
serving as a member of the board of directors of any Controlled Group Member.
Notwithstanding the foregoing, an Eligible Director will have a Separation of
Service for purposes of this Plan if he or she becomes an employee of the
Company or any Controlled Group Member, so long as he or she does not serve as a
member of

6



--------------------------------------------------------------------------------



 



the board of directors for any such entity.
2.24 Year
“Year” means the calendar year.

7



--------------------------------------------------------------------------------



 



Article 3. Participation
Each Eligible Director may elect to defer, subject to the provisions set forth
in Section 4.1 of this Plan, his or her Compensation for any Year.

8



--------------------------------------------------------------------------------



 



Article 4. Deferral Elections
4.1 Elections

(a)   Time and Types of Elections.

  (1)   General Rule. On or before December 31 of each Year, each Eligible
Director may make an irrevocable election to defer all or part of his or her
Compensation (subject to Section 4.1(b) hereof) payable for services to be
rendered by the Eligible Director during the next Year.     (2)   Special Rule
for Newly Eligible Directors. Any individual who first becomes an Eligible
Director and first becomes eligible to participate in the Plan during the Year
may make an irrevocable election to defer all or part of his or her Compensation
(subject to Section 4.1(b) hereof) within 30 days after election to the Board of
Directors. The election made in this Section 4.1(a)(2) only applies to
Compensation payable for services rendered after the date of the irrevocable
election.

  A.   Meetings and Other Fees. Meetings and Other Fees with Award Dates after
the day that Participant’s deferral election becomes irrevocable are eligible
for deferral under this Section 4.1(a)(2).     B.   Retainer. Only the portion
of the Retainer earned after the deferral election becomes irrevocable is
eligible for deferral under this Section 4.1(a)(2). In order to calculate the
amount of the Retainer eligible for deferral under this Section 4.1(a)(2), the
amount of the Retainer earned in the quarter is multiplied by a fraction. The
numerator of the fraction is the number of days between the date that the
Participant’s deferral election becomes irrevocable (counting the day after the
date that the election becomes irrevocable as the first day of the period) and
ending on the last day of the calendar quarter. The denominator of the fraction
is the number of the days in the calendar quarter that the Eligible Director was
a member of the Board of Directors.

  (3)   Eligibility for Special Rule in Section 4.1(a)(2). The special election
period set forth in Section 4.1(a)(2) is only available to Eligible Directors
who become eligible to participate in the Plan for the first time. The following
individuals are not eligible for the special election set forth in this Section
4.1(a)(2) and are only eligible to make an election in accordance with Section
4.1(a)(1):

  A.   Individuals who terminate their service on the Board of Directors and are
re-elected or reappointed to the Board of Directors; and     B.   Individuals
who serve as non-employee directors for any Controlled Group Member and
participated in any nonqualified deferred compensation plan sponsored by such
company for the benefit of non-employee directors that is required to be
aggregated with this Plan in accordance with Treasury Regulation section
1.409A-1(c)(2) and either:

  i.   Have an Account balance under such plan; or     ii.   Do not have an
Account balance under such plan but remained eligible to

9



--------------------------------------------------------------------------------



 



      participate in such plan after the final amount was distributed from the
plan.

(b)   Permitted Amounts, Elections. The portion of the Compensation subject to
deferral shall be limited to increments of 25%, 50%, 75% or 100%. All elections
shall be in writing on forms provided by the Company. If an election is made
under this Section 4.1 and is not revoked or changed by the end of the
applicable deferral period with respect to the next applicable period, the
election will be deemed a continuing one.

10



--------------------------------------------------------------------------------



 



Article 5. Deferral Accounts
5.1 Account
If an Eligible Director has made an election under Section 4.1, the Company
shall establish and maintain an Account for the Eligible Director under this
Plan, which Account shall be a memorandum Account on the books of the Company.
An Eligible Director’s Account shall be credited as follows:

(a)   Compensation Deferrals. As of the Award Date, the Company shall credit the
Eligible Director’s Account with an amount equal to the portion of the
Compensation for that Award Date deferred by the Eligible Director.

(b)   Interest Credits. Interest will be credited on all amounts deferred
beginning on the Award Date until the date the amount is distributed from the
Plan. Interest is credited in accordance with the provisions of this
Section 5.1(b).

  (1)   Date of Crediting. Accounts will be credited quarterly, on the earlier
of the following dates:

  A.   The last day of the calendar quarter; or

  B.   The date of the Participant’s final distribution from the Plan.

  (2)   Calculation of the Interest Credit. The interest credit is calculated by
multiplying the amount of the contribution by both the Daily Interest Rate and
the number of days in which the contribution was in the Participant’s Account
during the quarter. This calculation is performed in accordance with the rules
set forth below.

  A.   Amount. For purposes of calculating interest credits, the amounts in the
Participant’s Account during the quarter are separated into groups, and the
interest credits are calculated separately for each group. The groups are as
follows:

  i.   Amounts with Award Dates on or before the last day of the prior quarter
that remain in the Participant’s Account on the last day of the current quarter;
    ii.   Amounts with Award Dates after the last day of the prior quarter that
remain in the Participant’s Account on the last day of the current quarter
(calculations for amounts with different Award Dates are done separately);    
iii.   Amounts with Award Dates on or before the last day of the prior quarter
that were distributed before the last day of the current quarter (calculations
for amounts with different distribution dates are done separately); and     iv.
  Amounts with Award Dates after the last day of the prior quarter that were
distributed before the last day of the current quarter (calculations for amounts
that do not share both the same Award Date and distribution date are done
separately).

11



--------------------------------------------------------------------------------



 



  B.   Days in the Participant’s Account. For each separate amount described in
Section 5.1(b)(2)(A), it must be determined how many days the amount was in the
Participant’s Account during the current quarter. The following rules shall
apply for counting the number of days:

  i.   First Day. The first day of the period shall be the later of the first
day of the current quarter or the Award Date for the amount for which interest
is being calculated.     ii.   Last Day. The last day of the period shall be the
earlier of the last day of the current quarter or the date that the amount for
which interest is being calculated is distributed from the Plan.

5.2 Immediate Vesting
All amounts credited to one or more of a Participant’s Accounts (including any
Rollover Account) shall be fully vested at all times.
5.3 Distribution of Benefits for Grandfathered Amounts

(a)   Payment Starting Date. Each Participant shall be entitled to receive
adistribution of his or her Grandfathered Amounts, including Rollover Accounts;
upon his or her termination of service on the Board of Directors. The
Participant may elect to receive a distribution of his or her Account, including
Rollover Accounts, to commence upon one of the following payment starting dates:

  (1)   His or her termination of service on the Board of Directors; or     (2)
  The later of his or her termination of service on the Board of Directors or a
specified date.

    If an Eligible Director fails to elect a commencement time, benefits shall
commence as soon as practicable following termination of service on the Board of
Directors.

(b)   Form of Distribution. The Grandfathered Amounts payable under this plan
shall be distributed to the Participant (or, in the event of his or her death,
the Participant’s Beneficiary) in a lump sum, or, in up to five annual
installments. Annual installments shall be calculated by using the declining
balance method. Calculations under the declining balance method are done as
follows:

  (1)   First Installment. To calculate the amount payable in the first
installment, the Participant’s Account balance on the first payment date is
divided by the number of installments elected by the Participant.     (2)  
Remaining Installments. The remaining installments are calculated each year by
dividing the Participant’s Account balance on each anniversary of the first
payment date by the number of remaining installments (including the installment
that is being calculated).

    If the Eligible Director fails to elect a form of distribution, payments
shall be made in one lump sum.

12



--------------------------------------------------------------------------------



 



(c)   Elections. Each Eligible Director may elect in writing on the forms
provided by the Company (i) at the time of making his or her deferral election
under Article 4 or (ii) (subject to Section 8.9) at least 12 months in advance
of the date benefits become distributable under Section 5.3(a) or, if later, by
April 1, 2003, the commencement date and method of payment for distributable
Grandfathered Amounts.

(d)   Distribution upon Death. If the Participant dies before receiving the
entire balance of his or her Account, the remainder will be distributed to the
Participant’s Beneficiary at the same time and in the same form as would have
been paid to the Participant had he or she lived. The Participant shall
designate his or her Beneficiary in accordance with the provisions set forth in
Section 8.2. If the Beneficiary is alive on the date of the Participant’s death
but dies before all amounts are distributed, any amounts remaining in the
Participant’s Account shall be distributed to the Beneficiary’s estate as soon
as practicable after the Beneficiary’s death, but in no event later than the
later of the last day of the calendar year in which the Beneficiary’s death
occurs or the day of the third month following the month of the Beneficiary’s
death.

(e)   Small Amount Cash Out. Notwithstanding the foregoing, if, at any time
after termination of service, the balance remaining in a Participant’s Account
is less than $5,000, then such remaining balance shall as soon as practicable be
distributed in a lump sum.

(f)   Effect of Change of Control for Grandfathered Amounts. Notwithstanding
Sections 5.3(a) and (b), if a Change of Control for Grandfathered Amounts has
occurred or shall occur, the Participant’s Grandfathered Amounts shall be
distributed immediately in a lump sum.

5.4 Distribution of Benefits for Nongrandfathered Amounts

(a)   Payment Starting Date. Each Eligible Director must elect, within the time
period for making an initial deferral election under Section 4.1(a), to receive
a distribution of his or her Nongrandfathered Amounts, including Rollover
Accounts; to commence upon one of the following payment starting dates:

  (1)   His or her Separation from Service; or     (2)   The later of his or her
Separation from Service or a specified date.

    If an Eligible Director fails to elect a payment starting date, payments
will start as soon as practicable following Separation from Service. Payments
shall be made as soon as administratively practicable after the payment starting
date elected by the Participant, but in no event later than the later of the
last day of the calendar year in which the payment starting date occurs or the
15th day of the third month following the month that includes the payment
starting date.

(b)   Form of Distribution. Each Eligible Director must elect, within the time
period for making an initial deferral election under Section 4.1(a), whether to
receive the benefits payable under this plan in a lump sum or in up to five
annual installments. Annual installments shall be calculated by using the
declining balance method. Calculations under the declining balance method are
done as follows:

13



--------------------------------------------------------------------------------



 



  (1)   First Installment. To calculate the amount payable in the first
installment, the Participant’s Account balance on the first payment date is
divided by the number of installments elected by the Participant.     (2)  
Remaining Installments. The remaining installments are calculated each year by
dividing the Participant’s Account balance on each anniversary of the first
payment date by the number of remaining installments (including the installment
that is being calculated).

    If the Eligible Director fails to elect a form of payment, payments shall be
made in one lump sum. Elections regarding the form of distribution cannot be
changed once the Eligible Director’s initial election period expires.

(c)   Distribution upon Death. If the Participant dies before receiving the
entire balance of his or her Account, the remainder will be distributed to the
Participant’s Beneficiary at the same time (treating death as a Separation from
Service) and in the same form as would have been paid to the Participant had he
or she lived. The Participant shall designate his or her Beneficiary in
accordance with the provisions set forth in Section 8.2. If the Beneficiary is
alive on the date of the Participant’s death but dies before all amounts are
distributed, any amounts remaining in the Participant’s Account shall be
distributed to the Beneficiary’s estate as soon as practicable after the
Beneficiary’s death, but in no event later than the later of the last day of the
calendar year in which the Beneficiary’s death occurs or the 15th day of the
third month following the month of the Beneficiary’s death.

(d)   Small Amount Cash Out. Notwithstanding the foregoing, if, at any time
after Separation from Service, the balance remaining in a Participant’s Account
is less than $5,000, then such remaining balance shall be distributed in a lump
sum as soon as practicable.

(e)   Modification of Elections. The election set forth in Sections 5.4(a) above
may only be changed if the following requirements are met:

  (1)   The Participant’s written election to change his or her prior election
is received by the Committee at least 12 months before the first payment was
originally scheduled to start (if the payment was originally scheduledto start
within a specific period, the written election must be received at least
12 months before the first day of the specified period); and     (2)   The
Participant’s new payment starting date is at least five years after the
original payment starting date (if the payment was originally scheduled to start
within a specific period, the new payment starting date must be at least five
years after the first day of the specified period).

    For purposes of this Section 5.4(e), installment payments are treated as a
single payment that commences on the date of the first scheduled payment.

14



--------------------------------------------------------------------------------



 



5.5 Company’s Right to Withhold
The Company may satisfy any state or federal tax withholding obligation arising
upon distribution of a Participant’s Accounts by reducing the amount of cash
deliverable to the Participant or Beneficiary, as the case may be. If the
Company, for any reason, cannot satisfy the withholding obligation in accordance
with the preceding sentence, the Participant or Beneficiary shall pay or provide
for payment in cash of the amount of any taxes that the Company may be required
to withhold with respect to the benefits hereunder. The Company may also
withhold from any payment due to the Participant or Beneficiary any amounts owed
by the Participant to the Company as permitted by Treasury Regulation section
1.409A-3(j)(4)(xiii) or any overpayment made under this Plan. If the Company,
for any reason, cannot collect amounts owed to the Company in accordance with
the preceding sentence, the Participant or Beneficiary shall pay or provide for
payment in cash of the amount owed.

15



--------------------------------------------------------------------------------



 



Article 6. Administration
6.1 The Administrator
The Committee hereunder shall consist of the Board of Directors or a Committee
of Directors appointed from time to time by the Board of Directors to serve as
administrator of this Plan. Any member of the Committee may resign by delivering
a written resignation to the Board of Directors. Committee members shall be
deemed to have resigned on the date that they terminate their service on the
Board of Directors. Members of the Committee shall not receive any additional
compensation for administration of this Plan.
6.2 Committee Action
A member of the Committee shall not vote or act upon any matter which relates
solely to himself or herself as a Participant in this Plan. Action of the
Committee with respect to the administration of this Plan shall be taken
pursuant to a majority vote or by unanimous written consent of its members.
6.3 Rights and Duties
Subject to the limitations of this Plan, the Committee shall be charged with the
general administration of this Plan and the responsibility for carrying out its
provisions, and shall have powers necessary to accomplish those purposes,
including, but not by way of limitation, the following:

(a)   To construe and interpret this Plan;

(b)   To resolve any questions concerning the amount of benefits payable to a
Participant (except that no member of the Committee shall participate in a
decision relating solely to his or her own benefits);

(c)   To make all other determinations required by this Plan;

(d)   To maintain all the necessary records for the administration of this Plan;
and

(e)   To make and publish forms, rules and procedures for the administration of
this Plan.

The determination of the Committee made in good faith as to any disputed
question or controversy and the Committee’s determination of benefits payable to
Participants shall be conclusive and shall be given the maximum possible
deference allowed by law. In performing its duties, the Committee shall be
entitled to rely on information, opinions, reports or statements prepared or
presented by: (i) officers or employees of the Company whom the Committee
believes to be reliable and competent as to such matters; and (ii) counsel (who
may be employees of the Company), independent Accountants and other persons as
to matters which the Committee believes to be within such persons’ professional
or expert competence. The Committee shall be fully protected with respect to any
action taken or omitted by it in good faith pursuant to the advice of such
persons. The Committee may delegate ministerial, bookkeeping and other
discretionary and non-discretionary functions to individuals who are officers or
employees of the Company.

16



--------------------------------------------------------------------------------



 



6.4 Indemnity and Liability
The Company shall pay all expenses of the Committee and the Company shall
furnish the Committee with such clerical and other assistance as is necessary in
the performance of its duties. No member of the Committee shall be liable for
any act or omission of any other member of the Committee nor for any act or
omission on his or her own part, excepting only his or her own willful
misconduct or gross negligence. To the extent permitted by law, the Company
shall indemnify and save harmless each member of the Committee against any and
all expenses and liabilities arising out of his or her membership on the
Committee, excepting only expenses and liabilities arising out of his or her own
willful misconduct or gross negligence, as determined by the Board of Directors.

17



--------------------------------------------------------------------------------



 



Article 7. Plan Changes and Termination
7.1 Amendments
The Board of Directors shall have the right to amend this Plan in whole or in
part from time to time or may at any time suspend or terminate this Plan;
PROVIDED, however, that, no amendment or termination shall cancel or otherwise
adversely affect in any way, without his or her written consent, any
Participant’s rights to any amounts previously credited (or that in such
circumstances would be credited) to his or her Account, including any Rollover
Account. Notwithstanding the above, the Board of Directors may amend the Plan in
order to comply with changes to the laws applicable to the Plan and to preserve
the Plan’s intended tax status. Any amendments authorized hereby shall be stated
in an instrument in writing, and all Participants shall be bound thereby.
7.2 Term
In the event that the Board of Directors decides to discontinue or terminate
this Plan, it shall notify the Committee and Participants in this Plan of its
action in writing, and this Plan shall be terminated at the time therein set
forth. All Participants shall be bound thereby. In such event, the then credited
benefits of a Participant shall be distributed at the time(s) and in the manner
elected and provided under Sections 5.3 and 5.4.

18



--------------------------------------------------------------------------------



 



Article 8. Miscellaneous
8.1 Limitation on Participants’ Rights
Participation in this Plan shall not give any person the right to continue to
serve as a member of the Board of Directors or any rights or interests other
than as herein provided. No Participant shall have any right to any payment or
benefit hereunder except to the extent provided in this Plan. This Plan shall
create only a contractual obligation on the part of the Company as to such
amounts and shall not be construed as creating a trust. This Plan, in and of
itself, has no assets. Participants shall have only the rights of a general
unsecured creditor of the Company with respect to amounts credited and benefits
payable, if any, on their Accounts as a general unsecured creditor.
8.2 Beneficiaries

(a)   Beneficiary Designation. Upon forms provided by and subject to conditions
imposed by the Company, each Participant may designate in writing the
Beneficiary or Beneficiaries (as defined in Section 8.2(b)) whom such
Participant desires to receive any amounts payable under this Plan after his or
her death. The Company and the Committee may rely on the Participant’s
designation of a Beneficiary or Beneficiaries last filed in accordance with the
terms of this Plan.

(b)   Definition of Beneficiary. A Participant’s “Beneficiary” or
“Beneficiaries” shall be the person, persons, trust or trusts (or similar
entity) designated by the Participant in the time and manner established by the
Committee or, in the absence of a designation, entitled by will or the laws of
descent and distribution to receive the Participant’s benefits under this Plan
in the event of the Participant’s death, and shall mean the Participant’s
executor or administrator if no other Beneficiary is identified and able to act
under the circumstances.

8.3 Benefits Not Assignable; Obligations Binding Upon Successors
Benefits of a Participant under this Plan shall not be assignable or
transferable and any purported transfer, assignment, pledge or other encumbrance
or attachment of any payments or benefits under this Plan, or any interest
therein, other than by operation of law or pursuant to Section 8.2, shall not be
permitted or recognized. Obligations of the Company under this Plan shall be
binding upon successors of the Company.
8.4 Governing Law; Severability
The validity of this Plan or any of its provisions shall be construed,
administered and governed in all respects under and by the laws of the State of
California. If any provisions of this instrument shall be held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
hereof shall continue to be fully effective.
8.5 Compliance with laws
This Plan shall be operated in compliance with all applicable federal and state
laws, rules and regulations (including but not limited to state and federal
securities law). The Committee shall obtain approvals from any listing, agency
or any regulatory or governmental authority as may, in the opinion of counsel
for the Company, be necessary or advisable in connection therewith.
8.6 Plan Construction
It is the intent of the Company that transactions pursuant to this Plan satisfy
and be interpreted in a manner that satisfies the applicable requirements of
Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”) so that mandatory
deferrals and, to the extent elections are timely made, elective deferrals will
be entitled to the benefits of Rule 16b-3 or other exemptive rules

19



--------------------------------------------------------------------------------



 



under Section 16 of the Exchange Act and will not be subjected to avoidable
liability thereunder. Any contrary interpretation shall be avoided.
8.7 Headings Not Part of Plan
Headings and subheadings in this Plan are inserted for reference only and are
not to be considered in the construction of the provisions hereof.
8.8 Relationship to the 1993 Deferred Compensation Plan
This Plan supersedes in its entirety the 1993 Board of Directors Deferred
Compensation Plan (the “1993 Plan”). Accrued balances under the 1993 Plan shall
be credited to an Account under this Plan and such balances shall thereafter be
credited in accordance with the provisions of this Plan. Payout elections under
the 1993 Plan shall be conformed to the nearest equivalent under this Plan.
8.9 Limited Exception to Irrevocability of Payout Elections for Grandfathered
Amounts
A Participant may, subject to the approval of the Committee, prospectively
change an election under Section 5.3(a) by a subsequent election that will take
effect at least 12 months after the subsequent election is received by the
Company if, in the opinion of Counsel to the Company, the subsequent election
would not adversely effect the
efficacy of deferrals under the Code in respect of other Participants or this
Plan. The Committee may, subject to Sections 8.5 and 8.6, permit elections that
would not qualify for exemption under Section 16(b) of the Exchange Act, so long
as the availability of any exemption thereunder for other Directors under this
Plan is not compromised. This Section does not apply to Nongrandfathered
Amounts. Elections with respect to Nongrandfathered Amounts may only be changed
in accordance with the provisions of Section 5.4(e).
8.10 Permissible Delays or Accelerations
If the Company or Committee determines that a delay or an acceleration of a
Participant’s payment starting date is permitted or required by Code section
409A and related Treasury Regulations (e.g., a delay to resolve a bona fide
payment dispute or an acceleration to pay employment taxes), the Company or the
Committee may either delay or accelerate the payment starting date in accordance
with the terms of Code section 409A and related Treasury Regulations in its sole
discretion as it deems advisable. For example, upon the consummation of any
significant corporate transaction determined by the Board of Directors or the
Corporate Compensation and Benefits Committee of the Board to be a change of
control, the plan may be terminated and liquidated in accordance with Treasury
Regulations section 1.409A-3(j)(4)(ix)(C), to the extent consistent with
Section 1.3(a).

20



--------------------------------------------------------------------------------



 



          Date:                                            Dole Food Company,
Inc.
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       

21